Opinion issued April 19, 2007




 



In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00510-CV



IN THE INTEREST OF N.R.B.



On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2001-37897



MEMORANDUM OPINION	Appellant Vivian Leah Robbins has neither established indigence, nor paid all
the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2005) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Vivian Leah Robbins did
not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.